Per curiam.
In this case the notice of appeal states that the matter appealed from is “the trial court’s decision in [a certain criminal prosecution] ordering the media, public and television camera to be removed from the courtroom during this criminal action and refusing to grant Appellant’s request for a hearing . . . prior to such closure.
“The clerk will please omit nothing relating in any way to the Court’s decision to close the courtroom made on June 27, 1987 [,] and June 29, 1987[,] from the record on appeal.”
We find that , this appeal must be dismissed. It is the duty of a trial judge, upon request, to enter a written closure order with findings of fact. See R. W. Page Corp. v. Lumpkin, 249 Ga. 576 (6) (292 SE2d 815) (1982). However, although the Clerk of DeKalb County has informed us that the complete record has been sent to this court, our examination of the record has not uncovered a written order or judgment with respect to the matter appealed herein, nor is there any indication that appellants eyer requested the trial court to enter such an order. We have found only a colloquy between the trial court and the counsel for the parties, contained in the reporter’s transcript, in which the court made oral announcements which appear to be those appealed from by appellants. Under these circumstances there is no appealable judgment in the record. Crowell v. State, 234 Ga. 313 (215 SE2d 685) (1975); Boynton v. Reeves, 226 Ga. 202 (173 SE2d 702) (1970).
Accordingly, this case is dismissed without prejudice to the appellants’ right to request the superior court to enter an appealable judgment, and without prejudice to appellants’ right to file an appeal upon entry of the judgment.

Appeal dismissed.


All the Justices concur.